Citation Nr: 1611098	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-24 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Reddington



INTRODUCTION

The Veteran served on active duty from August 1969 to July 1972, May 1974 to July 1975, and from June 1978 to May 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied the matter of service connection for a right knee disability and granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective June 18, 2012.

The issues of service connection for a right knee disability (on de novo review) and an increased rating for bilateral hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal an August 1975 rating decision which denied service connection for a right knee disability, finding generally that a chronic disability was not diagnosed and shown to be related to the Veteran's service.

2.  Evidence received since the August 1975 rating decision, including a July 2013 VA examination report and postservice treatment records indicating right knee disability diagnoses, relates to the previously unestablished elements of whether the Veteran has a diagnosed right knee disability that may be attributable to his service.


CONCLUSIONS OF LAW

1.  The August 1975 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination regarding the claim to reopen the matter of service connection for a right knee disability, no further discussion of compliance with VA's duty to notify and assist regarding this matter is necessary.  


ORDER

The appeal to reopen the claim for service connection for a right knee disability is granted.


REMAND

Initially, the Board notes that the Veteran has submitted evidence that he is receiving Social Security Administration (SSA) disability benefits.  However, a disability determination does not appear to be associated with the record.  As this record may be pertinent to the Veteran's claims, attempts to secure it must be made.

The Veteran alleges that he has a right knee disability due to service.  His service treatment records note a complaint of right knee pain in January 1975; however, a January1975 right knee X-ray was within normal limits and his lower extremities were found to be normal on July 1975 separation examination.  On April 1979 report of medical history, the Veteran reported arthritis.  On April 1979 separation examination, the examiner noted that the Veteran had painful knees for 5 years and that he possibly had arthritis.  On July 2013 VA examination, the examiner diagnosed right knee strain since 1981/1982 and opined that such was less likely than not related to the Veteran's service as there was no evidence in service that showed a right knee condition that may have become a chronic problem that progressed to the current knee disability.  The Board finds that this opinion is inadequate for rating purposes.  In this regard, a review of the record reflects an assessment of knee arthralgia and diagnosis of right knee degenerative joint disease (shown on February 2013 X-rays).  As opinions have not been provided as to these diagnoses, the Board finds that a supplementary medical opinion is warranted.

The Veteran also contends that his bilateral hearing loss is more severe than was shown by his prior VA examination.  In a June 2014 audiology note, he reported increased difficulty hearing in background noise even with his hearing aids.  He was last examined by VA to assess his hearing loss in October 2013.  It is not inconceivable that the Veteran's hearing loss has progressed in the interim.  Accordingly, given the suggestion of worsening, a contemporaneous examination to assess the severity of his hearing loss is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the disability determination and any outstanding copies of all medical records considered in connection with the Veteran's award of SSA disability benefits.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Also secure for the record copies of any (and all) updated clinical records of any VA and/or private treatment the Veteran has received regarding the claimed disabilities on appeal.

3.  Then arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) to determine the nature and likely etiology of the Veteran's right knee disability.  The Veteran's entire record should be reviewed by the provider.  Following review of the record, including this remand, the provider should respond to the following:

(a)  Identify all right knee disability entities diagnosed throughout the pendency of this appeal, to specifically include right knee strain, right knee arthralgia, and degenerative joint disease.

(b)  As to each right knee disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that the Veteran's right knee disability was incurred in/caused by his service?

The opinion provider must explain the rationale for any opinions given.

4.  Arrange for the Veteran to be examined by an appropriate provider to assess the severity of his bilateral hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should consider and discuss the Veteran's lay statements as to the severity of his hearing loss.  The examiner should also discuss the functional impairment caused by the Veteran's hearing loss.

A complete rationale for any opinions offered should be provided.

5.  Thereafter, review the record and readjudicate the claims remaining on appeal.  If either remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


